1
2
3
4
5
6
7                                                                UNITED STATES DISTRICT COURT
8                                                            SOUTHERN DISTRICT OF CALIFORNIA
9
10    ANAHITA SELKI,                                                                        Case No.: 19cv471 JM (AGS)
11                                                                         Plaintiff,
                                                                                            ORDER ON ORDER TO SHOW
12    v.                                                                                    CAUSE HEARING
13    SPROUTS FARMERS MARKET, INC.;
      SF MARKETS, LLC; and DOES 1
14    through 50,
15                                                                       Defendants.
16
17
18                  Presently before the court is its order to show cause why this matter should not be
19   remanded (Doc. No. 2.) Plaintiff filed this action in the Superior Court of California on
20   June 28, 2018, naming Sprouts Farmers Market, Inc. (“Sprouts”) and SF Markets, LLC
21   (“SF Markets”) as defendants. (Doc No. 1 at 5.)1 On February 7, 2019, Plaintiff amended
22   her complaint to replace SF Markets with Henry’s Holdings, LLC (“Henry’s Holdings”).
23   (Doc. No. 3-1, Exh. E at 32.) On March 12, 2019, Sprouts removed this action to federal
24   court. (Doc. No. 1.) The court issued an order to show cause as the removal papers failed
25   to establish complete diversity between all Defendants and Plaintiff, all Defendants were
26   not included in the removal papers, and the notice failed to attach all process, pleadings,
27                                                                    

28   1
         All page citations in this order refer to those generated by the court’s CM/ECF system.
                                                                                        1

                                                                                                                    19cv471 JM (AGS)
1    and orders served upon Defendants in the underlying action. (Doc. No. 2.) On April 4,
2    2019, Defendants filed a response to the court’s order to show cause and an amended
3    removal notice. (Doc. No. 3.)
4          Defendants’ response and amended removal notice sufficiently establish the court’s
5    jurisdiction over this matter. Sprouts removed this action on the basis of diversity
6    jurisdiction.   Defendants now allege complete diversity between all Defendants and
7    Plaintiff. See 28 U.S.C. § 1441. Plaintiff is a citizen of California; Sprouts is a citizen of
8    both Delaware, its state of incorporation, and Arizona, its principal place of business. (Doc.
9    No. 3-1, Exh. A at 6.) Henry Holdings is a limited liability company, and thus, its
10   citizenship is determined by the citizenship of its members.           Johnson v. Columbia
11   Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Henry Holding’s sole
12   member is Sprouts Farmers Markets Holdings, LLC, which is also a limited liability
13   company. Defendant Sprouts is the sole member of Sprouts Farmers Markets Holdings,
14   LLC. Thus, Henry Holding’s is a citizen of both Delaware and Arizona, like Sprouts. See
15   Johnson, 437 F.3d at 899. Accordingly, there is complete diversity between Plaintiff and
16   Defendants as none of the Defendants are citizens of California.
17         Defendants have also corrected their removal papers by adding all Defendants and
18   attaching all process, pleadings, and orders served upon them. See 28 U.S.C. § 1446;
19   Parrino v. FHP, Inc., 146 F.3d 699, 703 (9th Cir. 1998).
20         Accordingly, for purposes of the court’s order to show cause, the court may exercise
21   its jurisdiction over this matter. This order does not rule on Plaintiff’s motion to remand.
22   Plaintiff is ordered to file the operative complaint in this action within ten (10) days of this
23   order. Defendants are ordered to file their answers to the Plaintiff’s complaint within
24   fourteen (14) days of this order.
25         IT IS SO ORDERED.
26   DATED: April 16, 2019
                                                    JEFFREY T. MILLER
27
                                                    United States District Judge
28
                                                    2

                                                                                     19cv471 JM (AGS)
